Citation Nr: 0929669	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  02-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's cephalgia for the period prior to 
May 5, 2009.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's cephalgia for the period on and 
after May 5, 2009.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Lincoln, Nebraska, Regional Office (RO) which, in 
pertinent part, established service connection for cephalgia; 
assigned a noncompensable evaluation for that disability; and 
effectuated the award as of July 12, 2002.  In December 2002, 
the RO increased the evaluation for the Veteran's cephalgia 
from noncompensable to 10 percent and effectuated the award 
as of July 12, 2002.  In October 2003, the Board, in 
pertinent part, granted an initial 30 percent evaluation for 
the Veteran's cephalgia.  The Veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).   

In December 2005, the Court, in pertinent part, vacated that 
portion of the October 2003 Board decision which denied an 
increased evaluation for the Veteran's cephalgia and remanded 
the Veteran's appeal to the Board for additional action.  In 
February 2007, the Court, in pertinent part, reaffirmed that 
it had vacated that portion of the October 2003 Board 
decision which denied an initial evaluation in excess of 30 
percent for the Veteran's cephalgia and remanded the 
Veteran's appeal to the Board for additional action.  In May 
2008, the Board remanded the Veteran's appeal to the RO for 
additional action.  

In June 2009, the RO increased the evaluation for the 
Veteran's cephalgia from 30 to 50 percent and effectuated the 
award as of May 5, 2009.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
cephalgia.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to a disability 
evaluation in excess of 30 percent for the Veteran's 
cephalgia for the period prior to May 5, 2009, and a 
disability evaluation in excess of 50 percent for his 
cephalgia for the period on and after May 5, 2009.  The 
Veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


REMAND

In its May 2008 Remand instructions, the Board directed that:

4.  After all available records received 
have been associated with the claims 
folder, the RO should arrange for the 
Veteran to undergo VA neurological 
examination to determine the extent and 
degree of severity of his cephalgia.  The 
entire claims folder must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The doctor should assess the frequency 
and duration of attacks of cephalgia, and 
render an opinion for the record as to 
whether its manifestations are best 
described as (a) characteristic 
prostrating attacks averaging 1 in 2 
months over the last several months; (b) 
characteristic prostrating attacks 
occurring on an average once a month over 
the last several months; or (c) very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

In May 2009, the Veteran was afforded the requested VA 
evaluation.  The examiner did not advance an opinion as to 
whether the Veteran's cephalgia was productive of "(a) 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months; (b) characteristic prostrating 
attacks occurring on an average once a month over the last 
several months; or (c) very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability."  Indeed, the examination report indicates 
that "there were no specific questions or medical opinions 
requested on today's examination."  While acknowledging that 
the RO attempted to comply with the Board's remand 
instructions, the Court has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his cephalgia.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the Veteran's cephalgia is 
productive of characteristic prostrating 
attacks averaging one in two months over 
the last several months; (b) 
characteristic prostrating attacks 
occurring on an average once a month over 
the last several months; or (c) very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  
Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to both an evaluation in 
excess of 30 percent for his cephalgia 
for the period prior to May 5, 2009, and 
an evaluation in excess of 50 percent for 
his cephalgia for the period on and after 
May 5, 2009.  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

